Exhibit 10.5

 



Loan Agreement

 

U.S. $200,000.00 September 19, 2013

 

FOR VALUE RECEIVED, the undersigned, Smartag International, Inc., a Nevada
corporation (the "Borrower"), HEREBY PROMISES TO PAY to the order of Smartag
Solutions Bhd. (the "Lender"), upon demand, the principal sum of U.S. Two
Hundred Thousand Dollars ($200,000.00), which constitutes the aggregate
principal amount of the Advance (defined below) made by the Lender to the
Borrower and outstanding on the date hereof.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Advance from the date of such Advance until such principal amount is paid in
full, at the rate of 0% per annum.

 

Both principal and interest are payable in lawful money of the United States of
America to the Lender, on or before September 30, 2014, at 1328 W. Balboa Blvd.
Suite C, Newport Beach, CA 92661, or such other address as the holder hereof may
designate in writing, in same day funds, without defense, offset or
counterclaim.

 

Borrower acknowledges the receipt of the amount of $200,000, which amount was
loaned as of September 19, 2013 (the "Advance").

 

The Borrower shall pay all reasonable costs, fees and expenses (including court
costs and reasonable attorneys' fees) incurred by the Lender in collecting or
attempting to collect any amount that becomes due hereunder or in seeking legal
advice with respect to such collection or a default hereunder. This Note may be
prepaid at any time without penalty.

 

The Borrower, and every guarantor and endorser hereof, hereby waive presentment,
demand, notice of dishonor, protest and all other demands and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Nevada, without reference to conflict of laws principles.

 

THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO THIS NOTE OR THE ENFORCEMENT OR COLLECTION HEREOF.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized representative as of the day and year first above written.

 

 

Smartag International, Inc.

 

 

 

By: _______/s/ Lock Sen Yow_________________________

Lock Sen Yow

Chief Executive Officer

 

Accepted By:

Smartag Solutions, Bhd

 

 

 

By: _______/s/ Lock Sen Yow_________________________

Lock Sen Yow

Chief Executive Officer

